Allowance
This office action is in response to Applicant’s amendment filed on 10/21/21.
        					     Allowability
Claims 1-20 are allowed.  
It has been determined after careful review of the claims, when read as a whole, that the prior art (Machado et al. – U.S. Pub. No. 2004/0153902)) teaches: a flash integrated circuit with an error correction coding system which is used with an integrated volatile page memory for fast automatic data correction. Further, the ECC code can correct any one or two bit errors that may occur on a page of the flash memory array, wherein, the corrections for one bit errors are done automatically in hardware during reads or transfers with the page memory, and the two bit corrections are managed by the external software, firmware or hardware. Also, the ECC system utilizes a syndrome generator which generates both write and read syndromes, and an error trapper which identifies the location of single bit errors using minimal chip space. Lastly, the flash memory array can be refreshed from the page memory to correct detected errors, and the data status is made available to the application prior to the data, wherein, the use of the ECC is optional.
However, when read as a whole, the prior art does not teach: wherein the control circuit is configured to: record, in the error information register, a first address associated with the first codeword based on the error generation signal and a first syndrome obtained by the ECC decoding; and determine an error attribute of the first codeword based on a change of the first syndrome associated with the same sub-page, recorded in the error information register, based on 
     

Or 
Please cancel the previous Abstract and replace it with the following rewritten abstract.

If the abstract is being substantially rewritten, submit a new abstract in clean text (no markings) accompanied by an instruction for the cancellation of the previous abstract.

Amendments to the Drawings:
The attached sheets of drawings include changes to Figures      .  These sheets, which include Figures      , replace the original sheets including Figures      .  

Attachment:  Replacement Sheets

Any replacement drawing sheet including amended figures must include all of the figures appearing on the immediate prior version of the sheet (i.e., if the previous drawing sheet included Figures 1 and 2, but you've only amended figure 1, the Replacement Sheet of drawings should still include Figures 1 and 2).  "Replacement Sheet" must be identified in the top, center margins, as such.  If submitted, annotated sheets must be identified in the top center margin as "Annotated Sheet Showing Changes."

                                           CONCLUSION

      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
            EA
         1/25/22


/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112